UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2205



KENNETH S. SATTERFIELD,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, U.S. Postal Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-719-5-BO(2))


Submitted:   January 11, 2001             Decided:   January 17, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth S. Satterfield, Appellant Pro Se. Janice McKenzie Cole,
United States Attorney, Fenita Morris Shepard, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Satterfield appeals the district court’s order dis-

missing his civil action alleging employment discrimination.    We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. Satterfield v. Henderson, No. CA-99-719-5-BO(2)

(E.D.N.C. Aug. 1, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2